HOWELL, Judge.
Plaintiff, a citizen and resident of the Philippines, brings this suit to recover the value of supplies and money, estimated to total $250,000, belonging to plaintiff and requisitioned by units of Hunters ROTC Guerrillas, a recognized guerrilla band, during the period of the Japanese occupation of the Philippines. Plaintiff’s claim was denied by the Army Claims Service.
Plaintiff’s petition was filed in this court on December 30, 1952 and defendant has 'filed a motion to dismiss on the ground that the claim is barred by the statute of limitations, not having been filed within six years of September 2, 1945, Appendix, § 601 note, 28 U.S.C.A. § 2501; 59 Stat. 1733. Marcos v. United States, 102 F.Supp. 547, 106 F.Supp. 172, 122 Ct.Cl. 641.
Plaintiff urges that inasmuch as his claim was filed within six years of December 31, 1946, the date of the President’s Proclamation, No. 2714 of the end of hostilities of World War II, 50 U.S.C.A. his petition is timely. This same contention was considered in our decision this day issued in the case of Sese v. United States, 113 F.Supp. 658, and decided adversely to plaintiff therein. Accordingly, plaintiff’s petition is dismissed.
It is so ordered.
JONES, Chief Judge, and MADDEN, WHITAKER and LITTLETON, Judges, concur.